842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reverend Carolyn COREY, Plaintiff-Appellant,v.William E. BROCK, Secretary of Labor, United StatesDepartment of Labor;  and Paula A. Latshaw,Defendants-Appellees.
No. 86-2039.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

Before KEITH, BOYCE F. MARTIN Jr., and RYAN, Circuit Judges.
PER CURIAM:


1
Plaintiff, the Reverend Carolyn Corey, appeals from the judgment entered in favor of defendants, after a bench trial, in this action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, and 29 U.S.C. Secs. 701 et. seq., alleging that plaintiff was discriminated against in defendants' attempted transferral of plaintiff from the Detroit I office of the Office of Federal Contract Compliance Program (OFCCP) to the Columbus, Ohio office of OFCCP, and in her subsequent termination when she refused this transfer.  Plaintiff contends that she was discriminated against because of her race, sex, religion and handicap, and that she was retaliated against for engaging in protected activities.


2
Essentially, plaintiff challenges every finding of fact and conclusion of law reached by the district court.  After careful consideration of the record and the briefs in this case, we find that the findings of fact entered by the district court were not clearly erroneous.  Fed.R.Civ.P. 52(a);  United States v. United States Gypsum Co., 333 U.S. 364 (1948).  Moreover, we find no error in the conclusions of law of the district court.  Accordingly, we hereby AFFIRM based on the district court's Memorandum entered September 22, 1986.